*205Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 9, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility.
Defendant’s contention that the prosecutor violated the court’s Sandoval ruling by inquiring into the precluded underlying facts of his prior narcotics conviction is unpreserved and we decline to review it in the interest of justice. There is no merit to defendant’s suggestion that his Sandoval application itself was sufficient to preserve the separate issue of whether the prosecutor violated the court’s ruling (People v Dickerson, 87 NY2d 914 [1996]). Were we to review this claim, we would find that although defendant did not open the door to the inquiry at issue, the prosecutor’s minimal deviation from the court’s ruling was harmless. Moreover, the court gave a proper instruction regarding defendant’s prior conviction.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.